Exhibit 10.66

_________________________

_________________________

_________________________

 

  Re: Phantom Stock Grant

Dear                         :

Grant. I am pleased to inform you that the Executive Compensation Committee (the
“Committee”) of the Board of Directors of BJ Services Company (the “Company”)
has granted to you             shares of Phantom Stock pursuant to the BJ
Services Company 2003 Incentive Plan (the “Plan”). The terms defined in the Plan
are used in this Agreement with the same meaning.

Each share of Phantom Stock represents the right to receive one share of the
Company’s Common Stock, at the end of the deferral period specified below. The
shares of Phantom Stock hereby granted to you are subject to vesting as
described below.

No Rights as a Shareholder. Until actual shares of the Company’s Common Stock
are issued to you, you will not possess any rights of a stockholder of the
Company with respect to the Phantom Stock, including, but not limited to, the
right to vote shares or receive dividends.

Deferral Period. Subject to the vesting restrictions and provisions described
below, one-third ( 1/3) of your Phantom Stock shares will mature and become
payable to you as of November 15, 2007. An additional one-third ( 1/3) will be
payable on November 15, 2008 and the remaining ( 1/3) will be payable on
November 17, 2009. However, all deferral periods shall end and payment for the
Phantom Stock will be immediately due and payable to you in the event of a
Change of Control. Payment in shares will be made to you as soon as reasonably
practicable following the end of the deferral period.

Vesting. Subject to the Committee’s right to reduce the number of shares of
Phantom Stock that will vest at any given time, the Phantom Stock granted hereby
shall only vest, including following termination by reason of death, Disability
or Retirement, if the Company shall have earned a profit, exclusive of asset
write downs, for the full fiscal year immediately preceding the date on which a
portion of the Phantom Stock granted hereby is scheduled to vest (i.e. – for the
fiscal year ending September 30, 2007 in respect of the November 15, 2007
vesting date, for the fiscal year ending September 30, 2008 in respect of the
November 15, 2008 vesting date and for the fiscal year ending September 30, 2009
in



--------------------------------------------------------------------------------

respect of the November 15, 2009 vesting date). In the event that your
employment is terminated for any reason other than death, Disability or
Retirement prior to the end of the applicable deferral period all Phantom Stock
not yet then payable will be forfeited. If your employment is terminated due to
death, Disability or Retirement, your Phantom Stock award will not be forfeited,
but, will, if the Company’s applicable performance targets set forth above are
met, mature and become payable at the end of the applicable deferral period. In
the event of your death, your Phantom Stock award will, if the Company’s
applicable performance targets set forth above are met, be paid to the
representative of your estate.

Transferability. This award of Phantom Stock is not transferable by you and may
not be pledged, assigned or encumbered by you in any manner. However, in the
event of your death, your Phantom Stock award may be transferred by your will or
by the laws of descent and distribution, and your beneficiary will receive the
Phantom Stock subject to the same restrictions that are applicable to you.

Adjustment of Awards. In the event of a change in the capitalization of the
Company due to a stock split, stock dividend, re-capitalization, merger,
consolidation, combination, or similar event, the terms of the Phantom Stock
will be adjusted by the Committee to reflect the change.

Tax Gross-Up. To the extent that the payment by the Company of unrestricted
shares of Common Stock to or on behalf of you in satisfaction of “earned”
Phantom Stock (the “Stock Benefit”) constitutes taxable income to you (or, in
the event of your death, your beneficiary) for federal and, where applicable,
state income tax purposes, the Company shall make a tandem payment in cash to or
on behalf of you (the “Tax Bonus”) in an amount such that the “net” benefit
received, after paying all applicable federal and state income taxes, as well as
excise or other taxes (assuming, for this purpose, the highest marginal income
tax rates for individuals applied) on the Stock Benefit and this Tax Bonus,
shall be equal to the Stock Benefit received before any such state or federal
income, excise or other taxes thereon. The Tax Bonus shall be paid at the time
that withholding is required with respect to the payment of the earned Phantom
Stock, to the extent payment is necessary to satisfy the withholding obligation
thereon and on the portion of the Tax Bonus then paid, and the remainder of the
Tax Bonus shall be paid at such time or times as the Company determines to be
appropriate, but not later than the April 15th following the calendar year in
which Phantom Stock becomes taxable to you. The Company shall have the right to
withhold from the Tax Bonus all tax amounts the Company is obligated under any
law to withhold with respect to the payment of the unrestricted shares of Common
Stock and the payment of the Tax Bonus.

Amendment. The Committee may amend this award and may waive, amend, or
accelerate any requirement or condition to the payment of the award, but may not
amend the award in a manner that would adversely affect your rights without your
consent.

Awards Subject to Plan Terms. The terms of this Phantom Stock award are intended
to be consistent with and subject to the terms of the Plan and shall be
construed accordingly.



--------------------------------------------------------------------------------

In the event of a conflict, the terms of the Plan shall control. By signing
below, you agree that this award is governed by the terms of the Plan.

This grant shall be void and of no effect unless you execute and return this
Agreement within ninety (90) days of the above date. Please sign and date both
copies of this document and return one copy to Mia Mullins in the Legal
Department. The other copy is for your records.

 

Very truly yours,

J. W. Stewart

Chairman, President and

Chief Executive Officer

[Officer]

 

 

Date:                                                             , 2006